Citation Nr: 1023959	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1960, 
July 1960 to March 1967, and July 1971 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claims.  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to an increased rating for 
degenerative disc disease of the cervical spine with 
radiculitis and benefits under 38 U.S.C.A. § 1151 (West 2002) 
arising out of the Veteran's left below knee amputation in 
May 2006 have been  raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

2.  The Veteran's peripheral neuropathy of the upper 
extremities was first manifested many years after his 
military service, and this disability has not been linked by 
competent medical evidence to service, including Agent Orange 
exposure, or a period of one year following service.  

3.  The Veteran's peripheral neuropathy of the lower 
extremities was first manifested many years after his 
military service, and this disability has not been linked by 
competent medical evidence to service, including Agent Orange 
exposure, or a period of one year following service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  Peripheral neuropathy of the lower extremities was not 
incurred in active service, and may not be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a letter dated in 
August 2006.  The August 2006 letter informed the Veteran of 
the type of evidence to submit to substantiate his claims in 
that the letter requested that the Veteran submit the dates 
and places of any treatment at a military facility or 
Department of Veterans Affairs since his discharge from 
active service and any reports from private physicians.  This 
letter informed the Veteran of his and VA's respective duties 
in obtaining evidence, and asked him to submit information so 
that VA could request records of private treatment and to 
submit copies of such treatment if he had such in his 
possession.  The letter also more particularly indicated the 
manner in which the Veteran could establish his exposure to 
herbicides in service.  The letter also provided notice 
regarding assignment of effective dates and disability 
ratings.  In summary, the content and timing of the August 
2006 letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service treatment records and personnel records are 
associated with the claims file, as are private treatment 
records and reports from VA health treatment providers.  The 
Veteran has not requested that VA assist him in obtaining any 
private medical records.  As has also been demonstrated more 
fully below, since the Veteran has not alleged relevant 
symptoms since service (medical findings and his statements 
place the onset of relevant symptoms in his right arm in 
1997), the Board finds that the in-service onset of relevant 
disease or injury has not been established, and thus, there 
is also no obligation to provide the Veteran with a VA 
examination and opinion as to whether his claimed 
disabilities are related to service.  See 38 C.F.R. 
§ 3.159(c)(4)(B) and (C) (2009).

The Board thus finds that VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran has also not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


II.  Service Connection 

The Veteran contends that his peripheral neuropathy of the 
upper and lower extremities is the result of his in-service 
exposure to Agent Orange.  The Board, however, will consider 
all theories of entitlement.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including diseases of the nervous system, will be presumed to 
have been incurred in service if they are manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam War 
period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 provides that 
for purposes of this section, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Turning first to the issue of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities as secondary to Agent Orange exposure, the Board 
finds that while the record reflects January 1997 VA 
electromyography (EMG) evidence of right arm neuropathy, and 
more recent private treatment records from May 2009 contain a 
diagnosis of bilateral peripheral neuropathy in the lower 
extremities, since there is no evidence that such peripheral 
neuropathy appeared within weeks or months of exposure to a 
herbicide agent and resolved within two years of the date of 
onset, there is no basis to service connect peripheral 
neuropathy on a presumptive basis based on exposure to Agent 
Orange, as there is no acute and subacute peripheral 
neuropathy.  

The Board will next consider whether the Veteran is entitled 
to service connection for peripheral neuropathy of the upper 
and lower extremities based on the one year presumptive 
provisions found in 38 U.S.C.A. § 1112 (West 2002) and 38 
C.F.R. §§ 3.307, 3.309, or on a direct basis.  See Combee v. 
Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).  In this 
regard, the Board again notes that there are no in-service 
complaints or diagnoses of peripheral neuropathy.  Rather the 
evidence shows the Veteran had cervical spine complaints and 
that EMG and nerve conduction studies of the ulnar and median 
nerves were normal.  (Service connection has been granted for 
degenerative disc disease of the cervical spine with 
radiculitis).  The Board further notes that at the time of 
the Veteran's hearing before the Board in May 2009, the 
Veteran and his representative indicated that entitlement to 
service connection for peripheral neuropathy was predicated 
on exposure to Agent Orange, acknowledging that this disorder 
did not develop until many years after service.  In fact, the 
Veteran was not particularly enthusiastic about his claim, 
indicating that he thought he was pursuing either a claim for 
an increased rating for his already service-connected 
cervical spine disorder or a claim for 38 U.S.C.A. § 1151 
(West 2002) benefits arising out of his left below knee 
amputation in 2006.  As was also mentioned previously, the 
first post-service evidence of peripheral neuropathy was in 
January 1997, with respect to the upper extremities, and in 
May 2009, with respect to the lower extremities.  The record 
is also negative for a medical opinion finding a causal 
association or link between peripheral neuropathy and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

In addition, while the Veteran may contend that the 
peripheral neuropathy is related to exposure to Agent Orange 
during service, his lay testimony alone is not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also finds that 
the lay statements as to a nexus are outweighed by the record 
as outlined above.  

As to service connection for peripheral neuropathy based on 
the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board finds that they are of no help to the Veteran in 
establishing his claims because the record does not 
demonstrate that any of the disabilities were manifested 
within one year following service.  Accordingly, entitlement 
to service connection for peripheral neuropathy of the upper 
and lower extremities as directly related to service or to a 
period of one year after service is not warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
In summary, peripheral neuropathy of the upper and lower 
extremities is not shown to be present in active service or 
for many years after service, and is not presumed to have 
been caused by Agent Orange.  Accordingly, the Board must 
conclude that the weight of the evidence is against the 
claims of service connection for peripheral neuropathy of the 
upper and lower extremities, including as a result of 
herbicide exposure, and on a direct and presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to Agent 
Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, claimed as secondary to Agent 
Orange exposure, is denied.


REMAND

Turning next to the claims for service connection for 
bilateral hearing loss and tinnitus, the evidence of record 
reflects that the Veteran was attached to an infantry unit as 
an armor communication chief while in the Army in Vietnam, 
which is consistent with his contention that he was exposed 
to significant artillery noise in Vietnam, and that his 
subsequent occupation and rank with the U.S. Air Force is 
also consistent with his claim that he was periodically 
subjected to noise on the flight line.  

Therefore, while the Board recognizes that there are no 
current diagnoses of either hearing loss or tinnitus, since 
the Veteran's statements are considered probative as to the 
fact that he has experienced long-term symptoms of hearing 
loss and tinnitus, and there is currently no evidence of 
significant post-service noise exposure, based on all of the 
foregoing, the Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
any current hearing loss and tinnitus are related to the 
Veteran's exposure to noise during active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
afford the Veteran with a VA 
audiological examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any current hearing 
loss and/or tinnitus had its onset 
during active service or is related to 
any in-service disease, event, or 
injury, including acoustic trauma.  

The examiner should be informed that 
exposure to noise during service has 
been conceded and that the Veteran has 
reported a continuity of symptomatology 
since active service.  This factors 
should be considered in giving the 
opinion.

A detailed rationale for all opinion 
expressed should be provided.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

3.  Finally, readjudicate the remaining 
issues on appeal.  If the benefits 
sought on appeal are not granted, issue 
a supplemental statement of the case, 
and give the Veteran and his 
representative an appropriate amount of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


